Exhibit 10.1

CRAY INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of             ,
2011 by and between Cray Inc., a Washington corporation (the “Company”), and
                     (“Indemnitee”).

RECITALS

A. The Company desires to attract and retain qualified directors and officers,
and to provide them with protection against liability and expenses incurred
while acting in that capacity;

B. The Company’s Restated Articles of Incorporation, as amended (the “Articles
of Incorporation”) and its Amended and Restated Bylaws (the “Bylaws”), contain
provisions for indemnifying directors and officers of the Company, and the
Washington Business Corporation Act (the “Statute”), the Articles of
Incorporation and the Bylaws contemplate that separate contracts may be entered
into between the Company and its directors and officers with respect to their
indemnification by the Company, which contracts may provide greater protection
than is afforded by the Articles of Incorporation and the Bylaws;

C. The Company understands that Indemnitee has reservations about serving or
continuing to serve the Company without adequate protection against personal
liability arising from such service, and that it is also of critical importance
to Indemnitee that adequate provision be made for advancing costs and expenses
of legal defense; and

D. The Board of Directors of the Company has approved as being in the best
interests of the Company indemnity agreements substantially in the form of this
Agreement for directors and officers of the Company.

NOW, THEREFORE, in order to induce Indemnitee to serve or to continue to serve
as a director and/or officer of the Company, and in consideration of
Indemnitee’s service to the Company, the parties agree as follows:

1. Contractual Indemnity. Subject to the limitations of Sections 2 and 5 hereof,
in addition to the indemnification provisions of the Articles of Incorporation
and the Bylaws, any agreement, any vote of shareholders or disinterested
directors, the Statute or otherwise, the Company hereby agrees:

(a) to indemnify, defend and hold Indemnitee harmless to the greatest extent
possible under applicable law from and against any and all losses, claims,
judgments, penalties, fines, damages, liabilities, expenses, ERISA excise taxes
or penalties, amounts paid in settlement and any other amounts reasonably
incurred or suffered by Indemnitee (including reasonable attorneys’ fees)
(collectively, “Expenses”) in connection with any threatened, pending or
completed claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative, including an action by or in the right of the
Company, to which Indemnitee is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Indemnitee is, was or
at any time becomes a director, officer, employee or agent of the Company or is
or was serving or at any time serves at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise (collectively referred to hereafter as a
“Claim”), whether or not arising prior to the date of this Agreement; and



--------------------------------------------------------------------------------

(b) to pay any and all Expenses reasonably incurred by Indemnitee with respect
to any Claim or Claims in which Indemnitee was or is made a party, or is
threatened to be made a party, or is otherwise involved (including without
limitation as a witness), as the same are incurred and in advance of the final
disposition of any such Claim or Claims, upon receipt of an undertaking (which
need not be secured and shall be accepted without reference to Indemnitee’s
financial ability to make repayment) by or on behalf of Indemnitee to reimburse
such amounts if it shall be ultimately determined by a final, unappealable
decision rendered by a court having jurisdiction over the parties that
Indemnitee is not entitled to be indemnified by the Company under this Agreement
and is not entitled to be indemnified by the Company under the Articles of
Incorporation or the Bylaws of the Company or under applicable law.

The termination of any action or proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that (i) Indemnitee did not act in good faith and
in a manner which Indemnitee reasonably believed to be in the best interests of
the Company or (ii) with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

In the event that a determination of Indemnitee’s entitlement to indemnification
is required pursuant to Section 23B.08.550 of the Statute or any successor
thereto or pursuant to other applicable law, the appropriate decision-maker
shall make such determination; provided, however, that Indemnitee shall
initially be presumed in all cases to be entitled to indemnification, that
Indemnitee may establish a conclusive presumption of any fact necessary to such
a determination by delivering to the Company a declaration made under penalty of
perjury that such fact is true and that, unless the Company shall deliver to
Indemnitee written notice of a determination that Indemnitee is not entitled to
indemnification within twenty (20) days of the Company’s receipt of Indemnitee’s
initial written request for indemnification, such determination shall
conclusively be deemed to have been made in favor of the Company’s provision of
indemnification and the Company hereby agrees not to assert otherwise.

2. Limitations on Contractual Indemnity. Indemnitee shall not be entitled to
indemnification or advancement of Expenses under Section 1:

(a) if a court of competent jurisdiction having jurisdiction in the matter, by
final, unappealable judgment or decree, shall determine that such indemnity is
not permitted under applicable law; or

(b) on account of any suit in which final, unappealable judgment is rendered for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company in violation of the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law; or

(c) for any acts or omissions or transactions which are finally adjudged to have
been intentional misconduct, a knowing violation of law or Section 23B.08.310 of
the Statute or any successor provision of the Statute, or a transaction from
which Indemnitee derived benefit in money, property or services to which
Indemnitee is not legally entitled; or

(d) with respect to proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to proceedings
brought in good faith to establish or enforce a right to indemnification under
this Agreement or any other statute or law or (ii) at the Company’s discretion,
in specific cases if the Board of Directors of the Company has approved the
initiation or bringing of such suit; or



--------------------------------------------------------------------------------

(e) for Expenses or liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) which have been paid directly to Indemnitee by an insurance
carrier under a policy of directors’ and officers’ liability insurance
maintained by the Company; or

(f) on account of any suit brought against Indemnitee in which final,
unappealable judgment is rendered for misuse or misappropriation of non-public
information or otherwise involving Indemnitee’s status as an “insider” of the
Company in connection with any purchase or sale by Indemnitee of securities of
the Company.

3. Continuation of Contractual Indemnity. All agreements and obligations of the
Company contained herein shall continue for so long as Indemnitee shall be
subject to any possible action, suit, proceeding or other assertion of a Claim
or Claims, notwithstanding that Indemnitee has ceased to be a director, officer,
employee, trustee or agent of the Company or another corporation, partnership,
joint venture, trust or other enterprise at which Indemnitee was serving at the
request of the Company.

4. Expenses; Advancement Procedure. The Company shall advance all Expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any Claim referenced in Section 1 hereof. Indemnitee hereby
undertakes to repay such amounts advanced if, and to the extent that, it shall
be ultimately determined by a final, unappealable decision rendered by a court
having jurisdiction over the parties that Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to Indemnitee within twenty (20) days
following receipt by the Company of a written request therefor from Indemnitee.

5. Notification and Defense of Claim. If any action, suit, proceeding or other
Claim is brought against Indemnitee in respect of which indemnity may be sought
under this Agreement:

(a) Indemnitee will promptly notify the Company in writing of the commencement
thereof, and the Company and any other indemnifying party similarly notified
will be entitled to participate therein at its own expense or to assume the
defense thereof and to employ counsel reasonably satisfactory to Indemnitee.
Notice to the Company shall be directed to the Chief Executive Officer of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee). Notice
shall be deemed received three (3) business days after the date postmarked if
sent by domestic certified or registered mail, properly addressed; otherwise
notice shall be deemed received when such notice shall actually be received by
the Company. Indemnitee shall have the right to employ its own counsel in
connection with any such Claim and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of Indemnitee
unless (i) the Company shall not have assumed the defense of the Claim and
employed counsel for such defense, or (ii) the named parties to any such action
(including any impleaded parties) include both Indemnitee and the Company, and
Indemnitee shall have reasonably concluded that joint representation is
inappropriate under applicable standards of professional conduct due to an
actual or potential material conflict of interest between Indemnitee and the
Company, in either of which events the reasonable fees and expenses of such
counsel to Indemnitee shall be borne by the Company upon receipt by the Company
of the undertaking referred to in subparagraph (b) of Section 1. However, in no
event will the Company be obligated to pay the fees or expenses of more than one
firm of attorneys representing Indemnitee and any other agents of the Company in
connection with any one Claim or separate but substantially similar or related
Claims in the same jurisdiction arising out of the same general allegations or
circumstances.

(b) The Company shall not be liable to indemnify Indemnitee for any amounts paid
in settlement of any Claim effected without the Company’s written consent, and
the Company shall not settle any Claim in a manner which would impose any
penalty or limitation on Indemnitee without



--------------------------------------------------------------------------------

Indemnitee’s written consent; provided, however, that neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement
and; provided further, that if a claim is settled by Indemnitee with the
Company’s written consent, or if there be a final judgment or decree for the
plaintiff in connection with the Claim by a court of competent jurisdiction, the
Company shall indemnify and hold harmless Indemnitee from and against any and
all losses, costs, expenses and liabilities incurred by reason of such
settlement or judgment; provided, further, however, that if a Change in Control
(as defined below) has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if Independent Counsel (as defined
below) has approved the settlement.

For purposes of this Agreement, “Change in Control” means (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a Subsidiary (as defined below) or a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or Subsidiary, is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding capital stock, or (ii) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors of the Company or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
outstanding capital stock of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into capital stock of the surviving entity) at least 80% of the total voting
power represented by the capital stock of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets.

For purposes of this Agreement, “Independent Counsel” means legal counsel that
has not performed services for the Company or Indemnitee in the five (5) years
preceding the time in question and that would not, under applicable standards of
professional conduct, have a conflict of interest in representing either the
Company or Indemnitee.

For purposes of this Agreement, “Subsidiary” means any entity of which more than
50% of the outstanding voting securities is owned directly or indirectly by the
Company.

(c) Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

(d) Any indemnification provided for in Section 1 shall be made no later than
forty-five (45) days after receipt of the written request of Indemnitee. If a
Claim under this Agreement, under any statute, or under any provision of the
Articles of Incorporation or the Bylaws providing for indemnification, is not
paid in full by the Company within forty-five (45) days, or any advance of
expenses pursuant to Section 4 is not paid in full by the Company within twenty
(20) days, after a written request for payment thereof has first been received
by the Company, Indemnitee may, but need not, at any time thereafter bring an
action against the Company to recover the unpaid amount of the Claim (an
“Enforcement Action”) and, subject to Section 12 of this Agreement, Indemnitee
shall also be entitled to be reimbursed for the expenses (including reasonable
attorneys’ fees) of bringing such action. It shall be a defense to any such
Enforcement Action (other than an Enforcement Action brought to enforce a claim



--------------------------------------------------------------------------------

for expenses incurred in connection with any action or proceeding or other Claim
in advance of its final disposition) that Indemnitee has not met the standards
of conduct which make it permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed but the burden of proving such
defense shall be on the Company, and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Section 4 unless and until such defense
may be finally adjudicated by court order or judgment from which no further
right of appeal exists. It is the parties’ intention that if the Company
contests Indemnitee’s right to indemnification, the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its shareholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

(e) If, at the time of the receipt of a notice of a Claim, the Company has
director and officer liability insurance or other applicable insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

6. Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee against any Claim to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Articles of
Incorporation, the Bylaws or the Statute. In the event of any change, after the
date of this Agreement, in any applicable law, statute or rule, including but
not limited to the Statute, which expands the right of a Washington corporation
to indemnify a member of its Board of Directors, an officer or other corporate
agent, such changes shall be, ipso facto, within the purview of Indemnitee’s
rights and the Company’s obligations, under this Agreement. In the event of any
change in any applicable law, statute, or rule which narrows the right of a
Washington corporation to indemnify a member of its Board of Directors, an
officer, or other corporate agent, such changes, to the extent not otherwise
required by applicable law to be applied to this Agreement, shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

7. Partial Indemnification; Contribution.

(a) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses actually or
reasonably incurred by him in the investigation, defense, appeal or settlement
of any civil or criminal action or proceeding, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines or penalties to which Indemnitee is
entitled.

(b) If Indemnitee is not entitled to the indemnification provided in Section 1
above for any reason other than the statutory limitations set forth in the
Statute, then in respect of any threatened, pending or completed Claim in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Claim), the Company shall contribute to the amount of Expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and Indemnitee on the other hand from the transaction from which such



--------------------------------------------------------------------------------

Claim arose and (ii) the relative fault of the Company on the one hand and of
Indemnitee on the other hand in connection with the events which resulted in
such Expenses, judgments, fines or settlement amounts, as well as any other
relevant equitable considerations. The relative fault on the Company on the one
hand and of Indemnitee on the other hand shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such Expenses, judgments, fines or settlement amounts. The Company agrees that
it would not be just and equitable if contribution pursuant to this Section 7(b)
were determined by pro rata allocation or any other method of allocation which
does not take into account the foregoing equitable considerations.

8. Public Policy. Both the Company and Indemnitee acknowledge that in certain
instances, Federal law or applicable public policy may prohibit the Company from
indemnifying its directors and officers under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee.

9. Insurance. For so long as Indemnitee shall be subject to any possible action,
suit, proceeding or other assertion of a Claim or Claims, the Company shall use
reasonable efforts to maintain in full force and effect for the benefit of
Indemnitee as an insured (i) liability insurance issued by one or more reputable
insurers and having the policy amount and deductible deemed appropriate by the
Board of Directors of the Company and providing in all respects coverage at
least comparable to and in the same amount as that provided to the Chairman of
the Board of Directors of the Company or the Chief Executive Officer of the
Company and (ii) any replacement or substitute policies issued by one or more
reputable insurers providing in all respects coverage at least comparable to and
in the same amount as that being provided to the Chairman of the Board of
Directors of the Company or the Chief Executive Officer of the Company. The
purchase, establishment and maintenance of any such insurance or other
arrangements shall not in any way limit or affect the rights and obligations of
the Company or of Indemnitee under this Agreement except as expressly provided
herein, and the execution and delivery of this Agreement by the Company and
Indemnitee shall not in any way limit or affect the rights and obligations of
the Company or the other party or parties thereto under any such insurance or
other arrangement.

10. No Restrictions. The rights and remedies of Indemnitee under this Agreement
shall not be deemed to exclude or impair any other rights or remedies to which
Indemnitee may be entitled under the Articles of Incorporation or the Bylaws, or
under any other agreement, provision of law or otherwise, nor shall anything
contained herein restrict the right of the Company to indemnify Indemnitee in
any proper case even though not specifically provided for in this Agreement, nor
shall anything contained herein restrict Indemnitee’s right to contribution as
may be available under applicable law.

11. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof and the balance of this Agreement not so
invalidated shall be enforceable in accordance with its terms.

12. Attorneys’ Fees. In the event of any litigation or other action or
proceeding to enforce or interpret this Agreement, the prevailing party as
determined by the court shall be entitled to an award of its reasonable
attorneys’ fees and other costs, in addition to such relief as may be awarded by
a court or other tribunal.



--------------------------------------------------------------------------------

13. Further Assurances. The parties will do, execute and deliver, or will cause
to be done, executed and delivered, all such further acts, documents and things
as may be reasonably required for the purpose of giving effect to this Agreement
and the transactions contemplated hereby.

14. Acknowledgment. The Company expressly acknowledges that it has entered into
this Agreement and assumed the obligations imposed on the Company hereunder in
order to induce Indemnitee to serve or to continue to serve as an agent of the
Company, and acknowledges that Indemnitee is relying on this Agreement in
serving or continuing to serve in such capacity.

15. Construction of Certain Phrases.

(a) Company: For purposes of this Agreement, references to the “Company” shall
also include, in addition to the resulting corporation in any consolidation or
merger to which the Company is a party, any constituent corporation (including
any constituent of a constituent) absorbed in consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

(b) Benefit Plans: References to “fines” contained in this Agreement shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

17. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and received by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

18. Entire Agreement; Enforcement. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions between them. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

19. Governing Law; Binding Effect; Amendment.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the state of Washington applicable to contracts entered into in Washington.

(b) This Agreement shall be binding upon Indemnitee and the Company, their
successors and assigns, and shall inure to the benefit of Indemnitee, his or her
heirs, personal representatives and assigns and to the benefit of the Company,
its successors and assigns.



--------------------------------------------------------------------------------

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

(remainder of page intentionally left blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CRAY INC. By:  

 

Name:  

 

Its:  

 

Address:   901 Fifth Avenue, Suite 1000   Seattle, Washington 98164 INDEMNITEE
[Name]  

 

(Signature)   Address:  

 

 